Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
DETAILED ACTION
Status of claims
The amendment filed on 09/13 2021 is acknowledged. Claims 11-30 have been canceled and claims 3, 5, 6, 8, 10, and 32-34 have been withdrawn. Claims 1, 2, 4, 7, 9, 31, and 35-40 are under examination in the instant office action. 
It is noted that the status of withdrawn claims 32-34 is incorrectly stated as “(Previously Presented)”. It should be corrected as “(Withdrawn)”.  

Rejections withdrawn
Applicant’s amendments and arguments filed on 09/13/2021 are acknowledged and have been fully considered. Any rejection and/or objection not specifically addressed below is herein withdrawn. The following rejections and/or objections are either reiterated or newly applied. They constitute the complete set of rejections and/or objections presently being applied to the instant application. 

Rejections maintained
The following rejections of the claims are remained for reasons of record and the following. The text of the section of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1, 7, and 9 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Cao et al. (US 2016/0058008 A1).
Cao et al. meet all of the limitations of claims 1, 7, and 9. Cao et al. disclose disinfecting fluids for immobilizing N-halamine such as 1-chloro-2,2,5,5-tetramethylimidazolidin-4-one onto wipes, textiles, etc., by soaking (impregnating according to the disclosure in the instant specification) wipes or textiles to be antimicrobial; wherein the  textiles can be used as uniforms, surgical gowns, drapes and linens, etc. in hospitals to inactivate the pathogens and wherein disinfecting fluids for immobilizing N-halamine comprising at least one water soluble/dispersible halogen stabilizing compound such as hydroquinone (not a gelling agent) in claim 1, i.e., no polymeric binder (overlaps with gelling agent) (entire reference, especially abstract, paragraph 11, 22, 24, and 63-67, and claims 1, 6, and 9-14). No mechanical removing N-halamine step is disclosed by Cao et al.
As to claim 1, the transitional phrase “consisting essentially of” limits the scope of a claim to the specified materials or steps “and those that do not materially affect the basic and novel characteristic(s)” of the claimed invention. For the purposes of searching for and applying prior art under 35 U.S.C. 102 and 103, absent a clear indication in the specification or claims of what the basic and novel characteristics actually are, “consisting essentially of” will be construed as equivalent to “comprising.” 

Response to Applicants’ arguments:
Applicants argue, with regard to the claimed “consisting essentially”, that the basic novel characteristics of the instant invention are N-halamine not being chemically bonded to the fibrous and does not affecting the fibrous structure, besides the examiner’s assertion of N-halamine being adsorbed to the fibers and N-halamine cannot be mechanically removed and/or does not clog the pore of fibrous, while Cao et al. teach addition of halogen stabilizing which would undoubtable change the fabric structure and thus materially affecting the basic and novel properties of the claimed invention, such as hydroquinone.
However, this argument is not deemed persuasive. 
First of all, the allegation of N-halamine not being chemically bonded to the fibrous and the fiber structure of the instant invention not being changed by adsorbing N-halamine is not claimed and is not factually supported.
Secondly, the allegation of Cao et al.’s teaching of addition of halogen stabilizing undoubtable changing the fabric structure is not factually supported.
Please refer to MPEP 716.01(c) II: 
The arguments of counsel cannot take the place of evidence in the record. In re Schulze, 346 F.2d 600, 602, 145 USPQ 716, 718 (CCPA 1965). 
Applicants’ arguments with regard to Cao et al.’s teaching of polymeric binder being a must have component were addressed in the advisory dated 08/27/2020 and non-final rejection dated 04/12/2021 on page 5 and in the interview summary dated 08/11/2021.

Respectfully, applicants’ arguments are not persuasive. The predictable and expected result of the claimed composition remains predictable and expected in the absence of evidence to the contrary. Accordingly, the claims remain rejected for at least these reasons and the reasons of record.

Claims 2 and 4 are rejected under 35 U.S.C. 103(a) as being unpatentable over Cao et al. (US 2016/0058008 A1), as applied to claims 1, 7, and 9, in view of Najafi et al. (US 2011/0190392 A1).
Cao et al. do not specify the antimicrobial textiles being used for wound dressing.
This deficiency is cured by Najafi et al. who teaches compositions comprising N-halogenated amine (an N-halamine) 
    PNG
    media_image1.png
    200
    400
    media_image1.png
    Greyscale
 being part of wound disinfectant article (wound dressing), antimicrobial wipes, etc. (disposable) (entire reference, especially abstract, paragraph 111, 128, 146, and 147, and claims 1, 11, and 15).
It would have been prima facie obvious at the time of the invention to a person of ordinary skill in the art to combine the teachings in Cao et al. and Najafi et al. to specify . 

Claims 2 and 4 are rejected under 35 U.S.C. 103(a) as being unpatentable over Cao et al. (US 2016/0058008 A1), as applied to claims 1, 7, and 9, in view of Innovative developments in antimicrobial textiles (https://indiantextilejournal.com/articles/fadetails.asp?id=3580).
The teachings of Cao et al. are discussed above and applied in the same manner.
Cao et al. do not specify the antimicrobial textiles being disposable wound dressing.
This deficiency is cured by “Innovative developments in antimicrobial textiles” which teaches antimicrobial textiles being used in the health care industry as disposable wound dressing materials (2nd paragraph).
It would have been prima facie obvious at the time of the invention to a person of ordinary skill in the art to combine the teachings in Cao et al. and “Innovative developments in antimicrobial textiles” to specify the antimicrobial textiles taught by Cao . 

Claims 31 and 35 are rejected under 35 U.S.C. 103(a) as being unpatentable over Cao et al. (US 2016/0058008 A1), as applied to claims 1, 7, and 9, in view of Disposable Nonwoven for Medical Application (https://www.technicaltextile.net/articles/disposable-nonwoven-for-medical-application-6594, 09/2012).
The teachings of Cao et al. are discussed above and applied in the same manner.
Cao et al. do not specify the antimicrobial textiles such as surgical gowns being disposable.
This deficiency is cured by “Disposable Nonwoven for Medical Application” which teaches antibacterial surgical gowns being disposable (entire reference, especially the 2nd paragraph on 2nd page and the last paragraph on page 4).
It would have been prima facie obvious at the time of the invention to a person of ordinary skill in the art to combine the teachings in Cao et al. and “Disposable Nonwoven for Medical Application” to specify the antimicrobial textiles such as surgical gowns taught by Cao et al. being disposable. Antimicrobial textiles such as surgical gowns being disposable was well known to a person of ordinary skill in the art at the . 

Claims 36-40 are rejected under 35 U.S.C. 103(a) as being unpatentable over Cao et al. (US 2016/0058008 A1), as applied to claims 1, 7, and 9, in view of Midha et al. (Studies on the properties of nonwoven surgical gowns, https://citeseerx.ist.psu.edu/viewdoc/download?doi=10.1.1.883.9118&rep=rep1&type=pdf).
The teachings of Cao et al. are discussed above and applied in the same manner.
Cao et al. do not specify the grammage of antimicrobial textiles such as surgical gowns.
This deficiency is cured by Midha et al. who teach surgical gowns having grammage of 35 and 50 g/m2 (entire reference, especially abstract).
It would have been prima facie obvious at the time of the invention to a person of ordinary skill in the art to combine the teachings in Cao et al. and Midha et al. to specify the surgical gowns taught by Cao et al. having a grammage of 35 and 50 g/m2 (claims 37, 38, and 40). Surgical gowns having grammage of 35 and 50 g/m2 was well known to a person of ordinary skill in the art at the time of the invention. The motivation for specifying it flows from its having been used in the prior art, and from its being recognized in the prior art as useful for the same purpose. 
2 and about 22 g/m2 in instant claims 36 and 39, the choice of about 15 to about 25 g/m2 and about 22 g/m2 grammage are alternative of the claimed about 25 to about 50 g/m2, about 25 to about 75 g/m2, about 50 g/m2 in the instant claims 37, 38, and 40 which is a feature solves no stated problem and presents no unexpected result since about 25 g/m2 grammage is suitable.

Response to Applicants’ arguments:
Argument regarding the 2nd-5th 103 rejections is basically the same as the above 1st 103 rejection, thus the response discussed above applies here as well and is not persuasive for reason discussed above. 

Respectfully, applicants’ arguments are not persuasive. The predictable and expected result of the claimed composition remains predictable and expected in the absence of evidence to the contrary. Accordingly, the claims remain rejected for at least these reasons and the reasons of record.

Claims 1 and 7 are rejected under 35 U.S.C. 103(a) as being unpatentable over Howland (WO 2013/006203) in view of Worley et al. (US 5,057,612).
Howland teaches an antimicrobial textile comprising a cellulosic fiber layer with a surface of the fiber layer being coated with an antimicrobial coating including at least one type of consumable halogen component selected from halamine, etc., used as 
Howland does not specify the antimicrobial consumable halogen component halamine including 1-chloro-2,2,5,5-tetramethylimidazolidin-4-one.
This deficiency is cured by Worley et al. who teach substituted N-halo derivatives of imidazolidin-4-ones (halamine) including 1-chloro-2,2,5,5-tetramethylimidazolidin-4-one are stable, noncorrosive biocides which are resistant to direct sunlight, and are useful as disinfectants, sanitizers, and algae inhibitors (entire reference, especially abstract and example 6).
It would have been prima facie obvious at the time of the invention to a person of ordinary skill in the art to combine the teachings in Howland and Worley et al. to specify the antimicrobial halamine taught by Howland including 1-chloro-2,2,5,5-tetramethylimidazolidin-4-one. Antimicrobial halamine including 1-chloro-2,2,5,5-tetramethylimidazolidin-4-one was well known to a person of ordinary skill in the art at the time of the invention. The motivation for specifying it flows from its having been used in the prior art, and from its being recognized in the prior art as useful for the same purpose. 	
	
Response to Applicants’ arguments:
Applicants argue that Howland teaches BA-1 which is a chlorinated molecule not stable in alcohol and there is no reason to substitute chlorinated molecule with N-halamine of Worley et al.


Respectfully, applicants’ arguments are not persuasive. The predictable and expected result of the claimed composition remains predictable and expected in the absence of evidence to the contrary. Accordingly, the claims remain rejected for at least these reasons and the reasons of record.

Conclusion
No claims are allowed.
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, Applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Frederick Krass can be reached on 571-272-0580.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/HONG YU/
Primary Examiner, Art Unit 1612